Allowable Subject Matter

Applicant’s Amendment filed on 04/13/2022 have been fully considered. Claims 1-22 are allowed. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.


Reasons for Allowance

With respect to Applicant’s remarks made on page 7 recited: “Applicant herein amend claims 1, 8, 10, and 16 under 37 C.F.R. §1.312, in order to correct minor errors and formal matters for clarification purposes. Applicant respectfully submits that no new matter has been added by this amendment, and an additional search or examination is not necessitated by this amendment.”
	In response to Applicants remarks and amended claim limitation, Examiner confirmed that the following minor error corrections to the claim 1, 8 and 10 do not affect the scope of claim limitation previously allowed. 
Claim 1 and Claim 10: “and in response to the synchronization event for unmounting the shared folder, move the unsynchronized content item”  
Claim 8: “set of user accounts sharing an organization directory that the user account is a member of.”

	Furthermore, with respect to Applicant’s submission of information Disclosure Statement (IDS) dated on 05/06/2022 and 05/20/2022, Examiner has fully examined against pending claims.
Examiner believes claimed features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154  
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154